DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 04/09/2020. The applicant submits one Information Disclosure Statement dated 04/09/2020. The applicant does not claim Domestic or Foreign priority.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a method. The claims fail the first prong of the 2019 Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because the claims do not perform a real-world tangible result but rather observe the orientation of a mobile device and evaluate the orientation to predict a mode. The independent claim states operations of determining, collecting data, determining, determining, generating, determining, and predicting a mode. The dependent claims further identify and refine the collecting and determining operations. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not perform an operation once a prediction of the mode if completed. The claims are similar to the example 40 claim 2 showing the type of claims that do not have a practical application. The claims do not identify whether the method performs a new or improved manner of giving guidance or doing some other real-world operation that results in a product or solution. Thus, the claims as a whole fail the second prong the 2019 guidance and thus are not eligible for patent protection. 
Claims 14 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite an apparatus. The claims fail the first prong of the 2019 Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because the claims do not perform a real-world tangible result but rather observe the orientation of a mobile device and evaluate the orientation to predict a mode. The independent claim states operations an apparatus that performs steps of determining, collecting data, determining, determining, generating, determining, and predicting a mode. The dependent claims further identify and refine the collecting and determining operations. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not perform an operation once a prediction of the mode if completed. The claims are similar to the example 40 claim 2 showing the type of claims that do not have a practical application. The claims do not identify whether the apparatus performs a new or improved manner of giving guidance or doing some other real-world operation that results in a product or solution. Thus, the claims as a whole fail the second prong the 2019 guidance and thus are not eligible for patent protection.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claim recites one or more non-transitory computer-readable media storing instructions. The claims fail the first prong of the 2019 Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because the claims do not perform a real-world tangible result but rather observe the orientation of a mobile device and evaluate the orientation to predict a mode. The independent claim states a non-transitory computer readable media that performs steps of determining, collecting data, determining, determining, generating, determining, and predicting a mode. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not perform an operation once a prediction of the mode if completed. The claims are similar to the example 40 claim 2 showing the type of claims that do not have a practical application. The claims do not identify whether the apparatus performs a new or improved manner of giving guidance or doing some other real-world operation that results in a product or solution. Thus, the claims as a whole fail the second prong the 2019 guidance and thus are not eligible for patent protection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the features of “time feature” and “frequency feature” without providing detail to give scope to what these elements constitute.
Claims 12, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature of “optimal” without providing detail to give scope to what the element constitute.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goyal US 2015/0087264.
As per claim 1, A method comprising: 
determining, by an on-board mobile computing device, whether a vehicular trip has been initiated; (Goyal paragraph 0220 discloses, “This context can be further refined to determine Going Forward Context where there is rotation below a threshold once vehicle context has been identified and observing direction of motion vector from stop state to start state. This direction is the going forward direction and assuming the phone doesn't change orientation, this angle represents going forward context for the vehicle.”)
based on a determination that the vehicular trip has been initiated, causing, by the mobile computing device, one or more sensors to collect vehicle data, wherein the vehicle data comprises at least one of: 
accelerometer data, gyroscope data, and GPS data; (Goyal paragraph 0040 discloses, “The mobile device 10 includes an accelerometer 40 for sensing acceleration of the mobile device. The accelerometer 40 is capable of detecting acceleration and deceleration of a vehicle in which the mobile device is positioned. In exemplary embodiments, the accelerometer 40 may be configured to provide acceleration data in three dimensions relative to the orientation of the mobile device. In addition, the accelerometer 40 may be capable of being sampled at a configurable rate. In exemplary embodiments, the sensors 93 may include a gyroscope for sensing the orientation of the mobile device. The gyroscope is capable of detecting rotation movements of a vehicle in which the mobile device is positioned.” And paragraph 0041 discloses, “In exemplary embodiments, the sensors 93 of the mobile device 10 may include a Global Positioning System (GPS) sensor. The mobile device 10 may be configured to activate the GPS sensor and calculate the latitude, longitude, heading and speed of the mobile device based upon the received GPS data.”)
determining, by the mobile computing device, one or more trip segments for at least a portion of the vehicular trip; (Goyal paragraph 0279 discloses, “After machine learning driving patterns of individuals on a daily basis, the local system can provide intelligent traffic alerts when it appears the user is traveling along one of these well-known routes. For example, a driver typically travels between their home and where they work. When this driver enters into the car and begins driving, the system can identify based on the initial driving behavior that the user is travelling along a known route to work and notify the driver in advance if the typical route has abnormal congestion for that time of day. Attributes that may be taken under consideration to identify the specific route include but are not limited to time of day, beginning location, end location (if entered by the user), and specific turns.”)
determining, by the mobile computing device and based on the accelerometer data and the gyroscope data and for each trip segment of the one or more trip segments, a first plurality of time features and a second plurality of frequency features; (Goyal paragraph 0279 discloses, “After machine learning driving patterns of individuals on a daily basis, the local system can provide intelligent traffic alerts when it appears the user is traveling along one of these well-known routes. For example, a driver typically travels between their home and where they work. When this driver enters into the car and begins driving, the system can identify based on the initial driving behavior that the user is travelling along a known route to work and notify the driver in advance if the typical route has abnormal congestion for that time of day. Attributes that may be taken under consideration to identify the specific route include but are not limited to time of day, beginning location, end location (if entered by the user), and specific turns.” And paragraphs 0040 and 0041)
generating, by the mobile computing device and by concatenating the first plurality of time features and the second plurality of frequency features with a third plurality of GPS features, a feature vector; (Goyal paragraph 0279 discloses, “After machine learning driving patterns of individuals on a daily basis, the local system can provide intelligent traffic alerts when it appears the user is traveling along one of these well-known routes. For example, a driver typically travels between their home and where they work. When this driver enters into the car and begins driving, the system can identify based on the initial driving behavior that the user is travelling along a known route to work and notify the driver in advance if the typical route has abnormal congestion for that time of day. Attributes that may be taken under consideration to identify the specific route include but are not limited to time of day, beginning location, end location (if entered by the user), and specific turns.” And paragraphs 0041)
determining, by the mobile computing device and based on the feature vector, an accuracy measure; (Goyal paragraph 0368 discloses, “For example, the local system may sample the accelerometer at the lowest frequency when the system is attempting to determine that the device is inside a vehicle, but once it determines this state, it increases the sampling rate of the accelerometer to more accurately identify more granular states, including but not limited to the vehicle braking, turning, stopped, and moving”) and 
predicting, based on the accuracy measure, a mode for the vehicle. (Goyal paragraph 0074 discloses, “Predictive information may be based on learning and can be used to guess the next behavior of the user.” and paragraph 0153 discloses, “facilitate predictive algorithms that increase accuracy of contextual awareness.”)
As per claim 2, The method of claim 1, further comprising: determining a physical orientation of the on-board mobile device; (Goyal paragraph 0040 discloses, “the sensors 93 may include a gyroscope for sensing the orientation of the mobile device.”) and 
adjusting the accelerometer data based on the physical orientation. (Goyal paragraph 0059 discloses, “In exemplary embodiments, acceleration data may be used in combination with rotation data to determine the state of the mobile device. The rotational data may be received directly from a gyroscope or it may be calculated from the acceleration data received from an accelerometer.”)
As per claim 3, The method of claim 1, further comprising: adjusting the gyroscope data by removing drift bias. (Goyal paragraph 0336 discloses, “There are numerous methods of calculating states and determining the appropriate time when one state has changed to another. In one embodiment, the sensor data is filtered to remove noise. Method for filtering include and are not limited to applying low-pass filters, high-pass filters, Kalman filters, and other types of filters as would be understood by those reasonably skilled in the art.”)
As per claim 4, The method of claim 1, wherein generating the feature vector further comprises: reducing, based on a principal component analysis of the feature vector, a number of components of the feature vector. (Goyal paragraph 0336 discloses, “There are numerous methods of calculating states and determining the appropriate time when one state has changed to another. In one embodiment, the sensor data is filtered to remove noise. Method for filtering include and are not limited to applying low-pass filters, high-pass filters, Kalman filters, and other types of filters as would be understood by those reasonably skilled in the art.”)
As per claim 5, The method of claim 1, further comprising: training, based on a support vector machine (SVM) classifier with a linear kernel, a machine learning model. (Goyal paragraph 0276 discloses, “This method of observing and recording user behavior automatically is referred to as machine learning. Average drivers typically drive to one of ten known destinations, including but not limited to Home, Work, Gym, Daycare, Friend's House, Family's House, Grocery Store, Mall, Church, etc.”)
As per claim 6, The method of claim 5, wherein generating the feature vector further comprises: determining, based on the machine learning model, a respective weight for one or more components of the feature vector. (Goyal paragraph 0221 discloses, “This context can be further refined to determine Turning Context where there is rotation below a threshold once Going Forward context has been identified and observing direction of motion vector is greater than some threshold and below another threshold, it implies a turning event. This context can be further refined to determine Braking Context where there is rotation below a threshold once Going Forward context has been identified and observing direction of motion vector is greater than some threshold.”)
As per claim 7, The method of claim 1, further comprising: determining a threshold for a probability measure associated with a mode; (Goyal paragraph 0083 discloses, “As mentioned previously User State can be inferred through the intersection of the World State and Device State in numerous ways, including but not limited to Motion State, Location State, Consumption State, and Emotional State. In one embodiment the User Context Layer would determine the user's Motion State. For example, the user may be performing a variety of activities, including but not limited to walking, running, taking stairs, dancing, jumping, sitting, awake, sleeping, moving, stopped, taking transportation. If the user is taking transportation, the User Context Layer would distinguish between a variety modes of transport, including but not limited to car, bus, elevator, bicycle, train, and airplane.”) and determining the mode by comparing the probability measure to the threshold. (Goyal paragraph 0007 discloses, “The method further includes determining the state of the mobile device based on the comparison of the one or more characteristics of the acceleration to the set of threshold values, wherein the state of the mobile device includes an in-vehicle state, a non-vehicle state.”)
As per claim 8, The method of claim 1, further comprising: determining a stop time after the initiation of the vehicular trip, wherein the stop time is indicative of a time when the predicting for the mode may occur. (Goyal paragraph 0057 discloses, “Tracking a user's movements based on the motion of a mobile device can be used to provide insight into the user's context. Understanding when a user has entered a vehicle, exited a vehicle, is walking, is running, is moving in some other way or has stopped can be used to provide insight into activities of the user. For example, based on how long a user is outside a vehicle and stopped indicates the timeframe the individual is in a fixed location.”)
As per claim 9, The method of claim 1, further comprising: upon a determination of the mode, causing the one or more sensors to stop to collect the vehicle data. (Goyal paragraph 0057 discloses, “Tracking a user's movements based on the motion of a mobile device can be used to provide insight into the user's context. Understanding when a user has entered a vehicle, exited a vehicle, is walking, is running, is moving in some other way or has stopped can be used to provide insight into activities of the user. For example, based on how long a user is outside a vehicle and stopped indicates the timeframe the individual is in a fixed location.”)
As per claim 10, The method of claim 1 wherein predicting the mode further comprises: performing a multimodal prediction. (Goyal paragraph 0175 discloses, “In one embodiment, the same algorithms will be used for identifying context on multiple devices. In another embodiment, different algorithms will be used for identifying context on multiple devices. Different devices, even of the same model number, sometimes exhibit different sensing properties.”)
As per claim 11, The method of claim 1, further comprising: after prediction of the vehicle mode, determine whether the on-board mobile computing device is associated with a driver or a passenger of the vehicle. (Goyal paragraph 0440 discloses, “In another embodiment, the device is physically connected to the vehicle. Examples of this embodiment include but are not limited to a smartphone being charged by the vehicle and a personal navigation device being charged by the vehicle.”)
As per claim 12, The method of claim 1, further comprising: determining an optimal number of features to be used for the predicting of the vehicle mode. (Goyal paragraph 0074 discloses, “Predictive information may be based on learning and can be used to guess the next behavior of the user.” and paragraph 0153 discloses, “facilitate predictive algorithms that increase accuracy of contextual awareness.” There is nothing in the clause to identify what constitutes optimal.)
As per claim 13, The method of claim 1, further comprising: determining, for each vehicle mode, an optimal number of trips to be used for the predicting of the vehicle mode. (Goyal paragraph 0074 discloses, “Predictive information may be based on learning and can be used to guess the next behavior of the user.” and paragraph 0153 discloses, “facilitate predictive algorithms that increase accuracy of contextual awareness.” There is nothing in the clause to identify what constitutes optimal.)
As per claim 14, An apparatus, comprising: 
a processor; (Goyal paragraph 0038 discloses, “The mobile device includes a processor 12, a storage device 30, a memory 20, one or more input/output (I/O) devices 32, an accelerometer 40, one or more sensors 93 and a communications port 42, which are coupled via a local interface 34. In exemplary embodiments, the processor 12 is a hardware device for executing software, particularly that stored in the memory 20.”)
a memory unit storing computer-executable instructions, which when executed by the processor, cause the apparatus to: (Goyal paragraph 0038 discloses, “The mobile device includes a processor 12, a storage device 30, a memory 20, one or more input/output (I/O) devices 32, an accelerometer 40, one or more sensors 93 and a communications port 42, which are coupled via a local interface 34. In exemplary embodiments, the processor 12 is a hardware device for executing software, particularly that stored in the memory 20.”)
determine, by an on-board mobile computing device, whether a vehicular trip has been initiated; (Goyal paragraph 0220 discloses, “This context can be further refined to determine Going Forward Context where there is rotation below a threshold once vehicle context has been identified and observing direction of motion vector from stop state to start state. This direction is the going forward direction and assuming the phone doesn't change orientation, this angle represents going forward context for the vehicle.”)
based on a determination that the vehicular trip has been initiated, cause, by the mobile computing device, one or more sensors to collect vehicle data, wherein the vehicle data comprises at least one of: (Goyal paragraph 0040 discloses, “The mobile device 10 includes an accelerometer 40 for sensing acceleration of the mobile device. The accelerometer 40 is capable of detecting acceleration and deceleration of a vehicle in which the mobile device is positioned. In exemplary embodiments, the accelerometer 40 may be configured to provide acceleration data in three dimensions relative to the orientation of the mobile device. In addition, the accelerometer 40 may be capable of being sampled at a configurable rate. In exemplary embodiments, the sensors 93 may include a gyroscope for sensing the orientation of the mobile device. The gyroscope is capable of detecting rotation movements of a vehicle in which the mobile device is positioned.” And paragraph 0041 discloses, “In exemplary embodiments, the sensors 93 of the mobile device 10 may include a Global Positioning System (GPS) sensor. The mobile device 10 may be configured to activate the GPS sensor and calculate the latitude, longitude, heading and speed of the mobile device based upon the received GPS data.”)
accelerometer data, gyroscope data, and GPS data; (Goyal paragraphs 0040 and 0041)
determine, by the mobile computing device, one or more trip segments for at least a portion of the vehicular trip; (Goyal paragraph 0279 discloses, “After machine learning driving patterns of individuals on a daily basis, the local system can provide intelligent traffic alerts when it appears the user is traveling along one of these well-known routes. For example, a driver typically travels between their home and where they work. When this driver enters into the car and begins driving, the system can identify based on the initial driving behavior that the user is travelling along a known route to work and notify the driver in advance if the typical route has abnormal congestion for that time of day. Attributes that may be taken under consideration to identify the specific route include but are not limited to time of day, beginning location, end location (if entered by the user), and specific turns.”)
determine, by the mobile computing device and based on the accelerometer data and the gyroscope data and for each trip segment of the one or more trip segments, a first plurality of time features and a second plurality of frequency features; (Goyal paragraph 0336 discloses, “There are numerous methods of calculating states and determining the appropriate time when one state has changed to another. In one embodiment, the sensor data is filtered to remove noise. Method for filtering include and are not limited to applying low-pass filters, high-pass filters, Kalman filters, and other types of filters as would be understood by those reasonably skilled in the art.”)
generate, by the mobile computing device and by concatenating the first plurality of time features and the second plurality of frequency features with a third plurality of GPS features, a concatenated vector; (Goyal paragraph 0279 discloses, “After machine learning driving patterns of individuals on a daily basis, the local system can provide intelligent traffic alerts when it appears the user is traveling along one of these well-known routes. For example, a driver typically travels between their home and where they work. When this driver enters into the car and begins driving, the system can identify based on the initial driving behavior that the user is travelling along a known route to work and notify the driver in advance if the typical route has abnormal congestion for that time of day. Attributes that may be taken under consideration to identify the specific route include but are not limited to time of day, beginning location, end location (if entered by the user), and specific turns.” And paragraphs 0041)
reduce, based on a principal component analysis of the concatenated vector, a number of components of the concatenated vector to determine a feature vector; . (Goyal paragraph 0336 discloses, “There are numerous methods of calculating states and determining the appropriate time when one state has changed to another. In one embodiment, the sensor data is filtered to remove noise. Method for filtering include and are not limited to applying low-pass filters, high-pass filters, Kalman filters, and other types of filters as would be understood by those reasonably skilled in the art.”)
determine, by the mobile computing device and based on the feature vector, an accuracy measure; (Goyal paragraph 0368 discloses, “For example, the local system may sample the accelerometer at the lowest frequency when the system is attempting to determine that the device is inside a vehicle, but once it determines this state, it increases the sampling rate of the accelerometer to more accurately identify more granular states, including but not limited to the vehicle braking, turning, stopped, and moving”)  and 
predict, based on the accuracy measure, a mode for the vehicle. (Goyal paragraph 0074 discloses, “Predictive information may be based on learning and can be used to guess the next behavior of the user.” and paragraph 0153 discloses, “facilitate predictive algorithms that increase accuracy of contextual awareness.”)
As per claim 15, The apparatus of claim 14, wherein the computer-executable instructions, when executed by the processor, further cause the apparatus to: after prediction of the vehicle mode, determine whether the on-board mobile computing device is associated with a driver or a passenger of the vehicle. (Goyal paragraph 0175 discloses, “In one embodiment, the same algorithms will be used for identifying context on multiple devices. In another embodiment, different algorithms will be used for identifying context on multiple devices. Different devices, even of the same model number, sometimes exhibit different sensing properties.”)
As per claim 16, The apparatus of claim 14, wherein the computer-executable instructions, when executed by the processor, further cause the apparatus to: determine an optimal number of features to be used for the predicting of the vehicle mode. (Goyal paragraph 0074 discloses, “Predictive information may be based on learning and can be used to guess the next behavior of the user.” and paragraph 0153 discloses, “facilitate predictive algorithms that increase accuracy of contextual awareness.” There is nothing in the clause to identify what constitutes optimal.)
As per claim 17, The apparatus of claim 14, wherein the computer-executable instructions, when executed by the processor, cause the apparatus to: train, based on a support vector machine (SVM) classifier with a linear kernel, a machine learning model. (Goyal paragraph 0276 discloses, “This method of observing and recording user behavior automatically is referred to as machine learning. Average drivers typically drive to one of ten known destinations, including but not limited to Home, Work, Gym, Daycare, Friend's House, Family's House, Grocery Store, Mall, Church, etc.”)
As per claim 18, The apparatus of claim 14, wherein the computer-executable instructions, when executed by the processor, cause the apparatus to: determine a respective weight for one or more components of the feature vector. (Goyal paragraph 0221 discloses, “This context can be further refined to determine Turning Context where there is rotation below a threshold once Going Forward context has been identified and observing direction of motion vector is greater than some threshold and below another threshold, it implies a turning event. This context can be further refined to determine Braking Context where there is rotation below a threshold once Going Forward context has been identified and observing direction of motion vector is greater than some threshold.”)
As per claim 19, The apparatus of claim 14, wherein the computer-executable instructions, when executed by the processor, cause the apparatus to: determine a stop time after the initiation of the vehicular trip, wherein the stop time is indicative of a time when the predicting for the mode may occur. (Goyal paragraph 0057 discloses, “Tracking a user's movements based on the motion of a mobile device can be used to provide insight into the user's context. Understanding when a user has entered a vehicle, exited a vehicle, is walking, is running, is moving in some other way or has stopped can be used to provide insight into activities of the user. For example, based on how long a user is outside a vehicle and stopped indicates the timeframe the individual is in a fixed location.”)
As per claim 20, One or more non-transitory computer-readable media storing instructions that, when executed by a computing device, cause the computing device to: 
determine, by an on-board mobile computing device, whether a vehicular trip has been initiated; (Goyal paragraph 0220 discloses, “This context can be further refined to determine Going Forward Context where there is rotation below a threshold once vehicle context has been identified and observing direction of motion vector from stop state to start state. This direction is the going forward direction and assuming the phone doesn't change orientation, this angle represents going forward context for the vehicle.”)
based on a determination that the vehicular trip has been initiated, cause, by the mobile computing device, one or more sensors to collect vehicle data, wherein the vehicle data comprises at least one of: (Goyal paragraph 0040 discloses, “The mobile device 10 includes an accelerometer 40 for sensing acceleration of the mobile device. The accelerometer 40 is capable of detecting acceleration and deceleration of a vehicle in which the mobile device is positioned. In exemplary embodiments, the accelerometer 40 may be configured to provide acceleration data in three dimensions relative to the orientation of the mobile device. In addition, the accelerometer 40 may be capable of being sampled at a configurable rate. In exemplary embodiments, the sensors 93 may include a gyroscope for sensing the orientation of the mobile device. The gyroscope is capable of detecting rotation movements of a vehicle in which the mobile device is positioned.” And paragraph 0041 discloses, “In exemplary embodiments, the sensors 93 of the mobile device 10 may include a Global Positioning System (GPS) sensor. The mobile device 10 may be configured to activate the GPS sensor and calculate the latitude, longitude, heading and speed of the mobile device based upon the received GPS data.”)
accelerometer data, gyroscope data, and GPS data; (Goyal paragraphs 0040 and 0041)
determine, by the mobile computing device, one or more trip segments for at least a portion of the vehicular trip; (Goyal paragraph 0279 discloses, “After machine learning driving patterns of individuals on a daily basis, the local system can provide intelligent traffic alerts when it appears the user is traveling along one of these well-known routes. For example, a driver typically travels between their home and where they work. When this driver enters into the car and begins driving, the system can identify based on the initial driving behavior that the user is travelling along a known route to work and notify the driver in advance if the typical route has abnormal congestion for that time of day. Attributes that may be taken under consideration to identify the specific route include but are not limited to time of day, beginning location, end location (if entered by the user), and specific turns.”)
determine, by the mobile computing device and based on the accelerometer data and the gyroscope data and for each trip segment of the one or more trip segments, a first plurality of time features and a second plurality of frequency features; (Goyal paragraph 0336 discloses, “There are numerous methods of calculating states and determining the appropriate time when one state has changed to another. In one embodiment, the sensor data is filtered to remove noise. Method for filtering include and are not limited to applying low-pass filters, high-pass filters, Kalman filters, and other types of filters as would be understood by those reasonably skilled in the art.”)
generate, by the mobile computing device and by concatenating the first plurality of time features and the second plurality of frequency features with a third plurality of GPS features, a feature vector; (Goyal paragraph 0279 discloses, “After machine learning driving patterns of individuals on a daily basis, the local system can provide intelligent traffic alerts when it appears the user is traveling along one of these well-known routes. For example, a driver typically travels between their home and where they work. When this driver enters into the car and begins driving, the system can identify based on the initial driving behavior that the user is travelling along a known route to work and notify the driver in advance if the typical route has abnormal congestion for that time of day. Attributes that may be taken under consideration to identify the specific route include but are not limited to time of day, beginning location, end location (if entered by the user), and specific turns.” And paragraphs 0041)
determine, based on a machine learning model, a respective weight for one or more components of the feature vector; (Goyal paragraph 0221 discloses, “This context can be further refined to determine Turning Context where there is rotation below a threshold once Going Forward context has been identified and observing direction of motion vector is greater than some threshold and below another threshold, it implies a turning event. This context can be further refined to determine Braking Context where there is rotation below a threshold once Going Forward context has been identified and observing direction of motion vector is greater than some threshold.”)
determine, by the mobile computing device and based on the feature vector, an accuracy measure; (Goyal paragraph 0368 discloses, “For example, the local system may sample the accelerometer at the lowest frequency when the system is attempting to determine that the device is inside a vehicle, but once it determines this state, it increases the sampling rate of the accelerometer to more accurately identify more granular states, including but not limited to the vehicle braking, turning, stopped, and moving”)  and 
predict, based on the accuracy measure, a mode for the vehicle. (Goyal paragraph 0074 discloses, “Predictive information may be based on learning and can be used to guess the next behavior of the user.” and paragraph 0153 discloses, “facilitate predictive algorithms that increase accuracy of contextual awareness.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666